                         Case 3:16-cr-00054-BR                Document 62            Filed 08/13/19         Page 1 of 3

A0245D                Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                      Sheet I


                                              UNITED STATES DISTRICT COURT
                                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
         Plaintiff,
v.                                                                           Case No.: 3:16-CR-00054-BR-1
ERIC F. OELKERS                                                              USM Number: 72758-065

         Defendant.                                                          Conor Huseby,
                                                                             Defendant's Attorney
                                                                             Ryan W. Bounds,
                                                                             Assistant U.S. Attorney
THE DEFENDANT:
 ~ admitted   guilt to violation of Special Conditions and Standard Condition No. 2 of the term of supervision.
D was found in violation of condition( s) _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of the following offense(s):
Violation Number                  Nature of Violation                                                            Date Violation Concluded

Special Condition                 Submit to substance abuse testing                                              January 5, 2019

Special Condition                 Participate in substance abuse treatment or alcohol abuse treatment            January 18, 2019

Standard Condition No. 2          Report to the probation officer as instructed                                  January 16, 2019


The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The   defendant has not violated condition(s) _ _ _ _ _ _ _ _ _ _ _ , and is discharged as to such violation(s) condition.


IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant's
economic circumstances.
                                                                              August 07, 2019
                                                                              Date of Imposition of Sentence


                                                                                ~
                                                                              S i ~ Officer
                                                                              Anna J. Brown, U.S. Senior District Judge
                                                                              Name and Title of Judicial Officer
                                                                              August   l3, 2019
                                                                              Date
                       Case 3:16-cr-00054-BR              Document 62          Filed 08/13/19         Page 2 of 3

AO 245D         Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 2 - Im risonment
DEFENDANT: ERIC F. OELKERS                                                                                        Judgment-Page 2 of3
CASE NUMBER: 3:16-CR-00054-BR-l


                                                          IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of 14 months to be
served concurrently with the sanction imposed in Oregon District Court Case 3:10-cr-00185-BR.

□ The   court makes the following recommendations to the Bureau of Prisons:




~   The defendant is remanded to the custody of the United States Marshal.
D The defendant shall surrender to the custody of the United States Marshal for this district:
          D at           on - - - - - - -
          □   as notified by the United States Marshal.
D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before            on - - - - - - -
          □   as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau of Prisons.


                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                   UNITED STATES MARSHAL

                                                                            By:
                                                                                   DEPUTY UNITED STATES MARSHAL
                      Case 3:16-cr-00054-BR                Document 62           Filed 08/13/19          Page 3 of 3

AO 245D            Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                   Sheet 3D - Su ervised Release
DEFENDANT: ERIC F. OELKERS                                                                                         Judgment-Page 3 of3
CASE NlITvlBER: 3:16-CR-00054-BR-l


                                                     SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of No Reimposed Supervision.
